Citation Nr: 0807581	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  07-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for broken foot bones.  

2.  Entitlement to service connection for hernia.  

3.  Entitlement to service connection for left index finger 
injury.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for hoarseness or other 
mouth condition, claimed as trench mouth.  

6.  Entitlement to service connection for degenerative 
changes of the lumbar spine, claimed as a back disorder.  

7.  Entitlement to service connection for a heart attack.  

8.  Entitlement to service connection for a collapsed lung.  

9.  Entitlement to service connection for kidney stones.  

10.  Entitlement to service connection for a hip disorder.  

11.  Entitlement to service connection for a knee disorder.

12.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to May 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1954 to May 1957.  

2.  In February 2008, the Board received a death certificate 
confirming that the veteran had died on October [redacted], 2007 
prior to active consideration of his appeal.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2007); 38 C.F.R. 
§ 20.1302 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendancy of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2007); 38 
C.F.R. § 20.1302 (2007).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
See 38 C.F.R. § 20.1106 (2007).  


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


